Title: From John Adams to Henry Guest, 29 January 1809
From: Adams, John
To: Guest, Henry



Sir
Quincy January 29 1809

I am favoured with your kind Letter of the 20th. At your age and mine, as the Body fails to Supply Such plentifull provisions of animal Spirit, as it commonly does in youth and middle Age. We are usually Subject to more frequent dejections and gloomy Apprehensions. In the present dreary times you are not alone but accompanied by the whole Nation as far as I know it, in your depression. But not because my Son resigned his Seat in the Senate. There are much more Serious Causes of alarm. Indeed I wonder you Should regret So prudent and manly a Step. What would you wish he had done. If he had remained and joined the Majority that would have done no good. It would have added only one to a Party already very Strong. If he had joined the Minority he would have added only one, which would still have been extreamely weak. Would you have had him imitate your Honourable Mr Sloane and pass the Winter in Singing Palinodes and mourning over himself in penitential Hymns, for having voted for  three Embargo Laws. Mistake me not: I mean not to express any Slight of your worthy Representative. on the contrary, I prostern myself before his Wit, good Nature and good humour. You must remember that my Son was never in favour of a long Continuance of the Embargo
You will See in the public Papers in what manner the last Embargo Law and all the former ones are received in all New England. Not kindly, at all.
I have few comments to make upon Mr Eppes’s Speech. It is eloquent and Spirited but whether he is right or not is not for me to determine.
Whether the most of the Risings against the Embargo have been well affected or ill affected to the Government I know not. But this I know that a continuance of these Restrants will not increase the Number of the Friends of administration. Another Election will probably thin the Ranks of Republicans as they are called, and reinforce the Federalists not only in New England but in New York New Jersy and Maryland at least and e’er long in Pensilvania too. Laws cannot be enforced by Such Governments as ours against the universal Bent of the People. The Torrent here is too Strong to be resisted.
you Speak of my dormant Powers and Seem to expect that I shall come forward. In what manner do you mean? Do you expect me to inlist as a Volunteer to protect the Custom House Officers and assist in enforcing the Embargo Law with my Musquet and Bayonette? or do you expect that I Shall call a Town Meeting in Quincy to petition Congress to repeal or to enforce the Embargo with fire and Sword?
If any of my Friends or Enemies asks my Opinion I am generally ready enough to express it. But I have no Call to engage in any other Way in public affairs. I think the Embargo Laws Non Importation Laws and Non Intercourse Laws ought to be all repealed. They are none of them compatible with my Ideas of Sound Policy.
My Guest is often my Companion and Saves me Some times from Sliding too far on the Ice. I am Sir with / Esteem your humble Servant

J. Adams